Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: For each  of   claims 1 and   11  the use of a  charger port module  with a channel  and a  cartridge with a light element and  configured to  slidably engage the channel   , these  featurees in combination with the other claim limitations  is not taught or fairly suggested by the  prior art
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.SPE  TC  Patel  571  272  2098
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/Primary Examiner, Art Unit 2832